Citation Nr: 1244255	
Decision Date: 12/31/12    Archive Date: 01/09/13	

DOCKET NO.  10-38 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE
 
Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, including depression, secondary to a lumbosacral strain with lumbar facet arthropathy and bilateral lower extremity radiculopathy.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
Stephen F. Sylvester, Counsel
 
 
 
INTRODUCTION
 
The Veteran served on active duty from September 1986 to May 1988.  
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  
 
In a rating decision of February 2008, the RO denied entitlement to service connection for depression.  The Veteran voiced no disagreement with that determination.  Hence, that rating decision is final.  38 U.S.C.A. § 7105 (West 2002).  Since the February 2008 rating decision, the Veteran has submitted additional evidence in an attempt to reopen his claim.  The RO continued its denial of entitlement to service connection for depression, and the current appeal ensued.  
 
In correspondence contained in the file, the Veteran indicated that he wished to pursue only the issue of entitlement to service connection for depression on a secondary basis.  Moreover, in November 2012, the Veteran's representative reiterated that the sole issue being pursued on appeal was that of entitlement to service connection for depression on a secondary basis.  Accordingly, the Board will confine its review solely to that issue.  
 
Finally, for reasons which will become apparent, the merits of the claim of entitlement to secondary service connection for an acquired psychiatric disorder, including depression, on a de novo basis is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.  
 
 
FINDINGS OF FACT
 
1.  In a February 2008 rating decision VA denied entitlement to service connection for depression.  
 
2.  Evidence submitted since the February 2008 rating decision denying entitlement to service connection for depression is neither cumulative nor redundant, and, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim.  
 
 
CONCLUSIONS OF LAW
 
1.  The February 2008 rating decision denying entitlement to service connection for depression is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).  
 
2.  Evidence received since the February 2008 rating decision denying entitlement to service connection for depression is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).  
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in correspondence of October 2009 of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  
 
VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording him appropriate VA examinations.  As to the issue currently before the Board, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.
 
Finally, in reaching its determination, the Board has reviewed all the evidence in the Veteran's claims file and on Virtual VA to include his multiple contentions, as well as VA treatment records and examination reports, and a statement from a significant other.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  The Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  
 
Service Connection
 
The Veteran claims entitlement to service connection for depression.  In pertinent part, it is contended that his depression is causally related to his low back and lower extremity disabilities.  
 
In this regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2012).  
 
In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
 
Alternatively, service connection may be awarded for a "chronic" condition when:  (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and the medical evidence relates that symptomatology to the Veteran's present condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
 
For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  The United States Court of Appeals for Veterans Claims (Court) has held that when aggravation of a Veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected to the extent of the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995); see also 38 C.F.R. § 3.310 (2012).
 
Once entitlement to service connection for has been denied in a rating decision, that decision, absent the submission of a timely disagreement is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Where a claim for entitlement to service connection has been previously denied, and that decision becomes final, the claim can be reopened and reconsidered only if new and material evidence has been presented with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
 
Evidence is "new" if it was not previously submitted to agency decisionmakers.  Evidence is "material" if, by itself, or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

New evidence may be found to be material if it provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board of Veterans' Appeals to alter its decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In determining whether new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).
 
In the present case, at the time of the February 2008 rating decision VA denied entitlement to service connection for depression, essentially on the basis that an acquired psychiatric disorder was not shown during the Veteran's period of active military service, or for many years thereafter.  At that time it was not demonstrated that, to the extent that the Veteran suffered from an acquired psychiatric disorder and, specifically, depression, that the disorder had its origin during, or was in any way the result of, the Veteran's period of active military service.  That determination was adequately supported by and consistent with the evidence then of record, and in the absence of a timely perfected appeal is now final. 38 U.S.C.A. § 7105.  
 
Evidence submitted since the time of the February 2008 rating decision, consisting, for the most part, of VA treatment records and examination reports, is both "new" and "material" as to the issue of service connection for an acquired psychiatric disorder, including depression.  More specifically, during the course of VA outpatient treatment in March 2011, it was noted that the Veteran was suffering from an adjustment disorder with depressed and anxious mood, the precipitating stressor for which appeared to be "back pain."  Such evidence, in the opinion of the Board, provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability," and, accordingly is sufficient to reopen the Veteran's previously-denied claim for service connection. 38 U.S.C.A. § 5108.
 
 

ORDER
 
New and material evidence having been submitted, the application to reopen a claim of entitlement to service connection for depression is reopened.
 
 
REMAND
 
Having determined that new and material evidence has been submitted sufficient to reopen the Veteran's claim of entitlement to service connection for depression, the Board must now conduct a de novo review of all pertinent evidence of record.  However, that review raises some question regarding the exact nature and etiology of the Veteran's claimed psychiatric disability.
 
As noted above, in March 2011, Veteran was found to suffer from an adjustment disorder with depressed and anxious mood, the precipitating stressor for which appeared to be "back pain."  While a January 2010 VA psychiatric examiner seemed to indicate that the Veteran's psychiatric symptomatology, to the extent it existed, was not causally related to his service-connected low back and lower extremity disabilities, the examiner failed to specifically address whether the appellant's service-connected low back and lower extremity disabilities in any way aggravated any psychiatric symptomatology.  Such an opinion is necessary prior to a final adjudication of the Veteran's claim for service connection.
 
Accordingly, in light of the aforementioned, the case is REMANDED to the RO/AMC for the following actions:  
 
1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to August 2011, the date of the most recent evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot locate such records, the RO/AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The Veteran should then be afforded an additional VA psychiatric examination in order to more accurately determine the exact nature and etiology of his claimed psychiatric disability.  The Veteran is to be notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is further to be advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address of record.  It should also be indicated whether any notice sent was returned as undeliverable.  
 
Following completion of the psychiatric examination, the examiner should specifically comment as to whether the Veteran currently suffers from a chronic, clinically-identifiable acquired psychiatric disorder (as opposed to a personality disorder).  If so, the examiner must address whether it is at least as likely as not that such an acquired psychiatric disorder is proximately due to, the result of, or aggravated by the Veteran's lumbosacral strain with lumbar facet arthropathy and/or lower extremity radiculopathy.
 
A complete rationale must be provided for any opinion offered.  All information and opinions must be made a part of the Veteran's claims folder.  The claims folder, access to Virtual VA and a separate copy of this REMAND must be made available to and reviewed by the examiner prior to completion of the examination.  The examiner should specify in his report that both the claims file and Virtual VA records have been reviewed.  
 
3.  The RO/AMC should then review the examination report to ensure that it is in complete compliance with the directives of this REMAND, and that the examiner has documented his consideration of all records contained in Virtual VA.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures.  
 
4.  The RO/AMC should then readjudicate the Veteran's claim for service connection for an acquired psychiatric disorder, including depression, secondary to a lumbosacral strain with facet arthropathy and bilateral lower extremity radiculopathy.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case which must contain notice of all relevant action taken on the claim for benefits since September 2011.  An appropriate period of time should be allowed for response.  
 
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                     ______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


